Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the method steps of claims 1-8 (a flow chart with words); electrical consumer of Claims 3, 6, and 8; electric storage element and electric storage element modules of Claims 1-10; switches required for Claims 1-10 to function; motor vehicle of Claim 10; and a structural drawing showing the energy storage element modules in parallel of Claims 7 and 9, must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to because Fig. 1 only contains S#’s and not the words. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The applicant has not included a “Summary” title to clearly delineate between the prior art (i.e. background) and the invention being described (i.e. summary)
Furthermore, fix ¶[15] of the published application in the same way as the 112(b) rejection (see ¶[11] of the published application)

The following title is suggested: switching between two configurations should be included in the title
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 claims “the charging process is carried out with electric current, wherein a current intensity of the current (52) is reduced if a difference between the first voltage threshold value [V1] and the voltage present [Vp] between two electrical poles of the energy storage element is less than a difference between the first voltage threshold value and a second voltage threshold value [V2].” The applicant’s use of this language effectively means the applicant has an inequality algebraic expression of |V1| - |Vp| < |V1| - |V2| . Performing simple algebra means that this expression becomes 0 < |Vp| - |V2| , and using further algebraic manipulation the expression becomes |V2|< |Vp| , i.e. if the voltage present Vp is greater than the second voltage threshold value V-2 , then the current [intensity] is reduced. Therefore, the use of language the “V1” and the difference related to it in Claim 4 is simply 2].” For purposes of examination, Claim 4 will be examined assuming this change was made. The applicant may include language such as “the second voltage threshold value is greater than the first voltage threshold value” or the opposite [assuming the applicant has support for the change]. 
Furthermore, Claim 6 is unclear because it is not clear how the current intensity is reduced to a value that is adapted to an electrical consumer. ¶[18] of the published application describes that the current intensity is done so as to reach a specific electrical power which would be used by the electrical consumer, but is not clear that the electrical consumer is being provided with the current, or only the energy storage element which is being charged. The examiner notes that the remainder of the specification only describes that the current is supplied to the electrical consumer when the charging of the energy storage element has been interrupted. Please clarify.
As for Claim 9, it is unclear what is meant by the final stanza “wherein the control unit is configured to detect a voltage maximally attainable during the electrical charging process and carry out the electrical charging, process if the maximally attainable voltage is less than a maximum voltage of the energy storage element.” The applicant’s disclosure does not make this limitation all that clear. Generally, to charge a device, the current would flow from a high potential location to a low potential location. Thus, the maximally attainable voltage would generally need to be higher. It is possible the applicant means it as a way to complement to transfer of charging from serial charging to parallel, which requires less overall voltage. Please clarify. For purposes of examination, the examiner will assume the applicant means that the maximum charging voltage of the energy storage element is determined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niizuma (WO 2017077838 A1, using the English Translated sections from USPGPN 20180316198).
Independent Claim 1, Niizuma discloses a method (Figs. 2-5b, ¶’s [45-62]) for electrically charging an energy storage element (battery unit 4 of secondary battery 10 of Fig. 1), wherein the method comprises: starting an electrical charging process for the energy storage element in a first configuration (first state, s14, see ¶[47] which describes the first state as a series configuration of battery modules 41 & 42); interrupting the charging process (to change the switches between the states, there would be a natural interruption to the charging process, see esp. ¶’s [46-48]); changing the configuration of the energy storage element from the first configuration to a second configuration (second state s15, see ¶[48]), wherein the energy storage element in the first configuration is configured to be charged with a higher electrical voltage than in the second configuration (Figs. 5a & 5b along with ¶[52] describes Vs as “a voltage value of (charging voltage) between the positive electrode terminal and the negative electrode terminal of one battery module...”; if the charging voltage of one battery module in a series configuration is Vs, that would mean that the charging voltage of the two battery modules of Fig. 1 in the series configuration would be double Vs, [i.e. 2Vs]; furthermore, Vc is described in ¶[52] as “the voltage value Vc is a voltage value of a voltage (charging voltage) between the positive electrode P and the negative electrode M of the secondary battery 10…”; which is shown to be higher at Cth1 and reduced after in Figs. 5a & 5b while Vs remains the same at Cth1; ¶’s [39, 40, 44, 47, 48, 57, 60-62] describes Cth1 as the value corresponding to S13 at which the series configuration/state is changed to the parallel configuration/state; thus, this limitation is met); and resuming the charging process in the second configuration (as described in ¶’s [45-50] & Figs. 4-5b, the process continues charging beyond this change to 100% SOC).
Dependent Claim 7, Niizuma discloses the energy storage element in the second configuration has two energy storage element modules electrically connected in parallel with one another (see second state ¶[48]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Niizuma (WO 2017077838 A1, using the English Translated sections from USPGPN 20180316198) in view of Meitinger (DE 102014004790 A1).
Independent Claim 9, Niizuma teaches a device (Fig. 1) for electrically charging an energy storage element (4), said device (2 & 5) comprising:
a control unit (5) configured to (i) start an electrical charging process (Figs. 2-5b, ¶’s [45-62]) for the energy storage element in a first configuration (first state, s14, see ¶[47] which describes the first state as a series configuration of battery modules 41 & 42), (ii) interrupt the charging process (to change the switches between the states, there would be a natural (charging voltage) between the positive electrode terminal and the negative electrode terminal of one battery module...”; if the charging voltage of one battery module in a series configuration is Vs, that would mean that the charging voltage of the two battery modules of Fig. 1 in the series configuration would be double Vs, [i.e. 2Vs]; furthermore, Vc is described in ¶[52] as “the voltage value Vc is a voltage value of a voltage (charging voltage) between the positive electrode P and the negative electrode M of the secondary battery 10…”; which is shown to be higher at Cth1 and reduced after in Figs. 5a & 5b while Vs remains the same at Cth1; ¶’s [39, 40, 44, 47, 48, 57, 60-62] describes Cth1 as the value corresponding to S13 at which the series configuration/state is changed to the parallel configuration/state; thus, this limitation is met), and (iv) resume the charging process in the second configuration (as described in ¶’s [45-50] & Figs. 4-5b, the process continues charging beyond this change to 100% SOC).
Niizuma is silent to the control unit is configured to detect a voltage maximally attainable during the electrical charging process and carry out the electrical charging, process if the maximally attainable voltage is less than a maximum voltage of the energy storage element.
Mietinger teaches the control unit is configured to detect a voltage maximally attainable during the electrical charging process and carry out the electrical charging, process if the maximally attainable voltage is less than a maximum voltage of the energy storage element (see S3 of Fig. 1, along with ¶’s [37-39], according to the 112(b) rejection above, which describes a 
It would have been obvious to a person having ordinary skill in the art to modify Niizuma with Mietinger to provide improve convenience and adaptability. 
Dependent Claim 10, Niizuma teaches motor vehicle, comprising the device as claimed in claim 9 (see ¶[30]; see also Fig. 2 of Mietinger).
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Niizuma (WO 2017077838 A1, using the English Translated sections from USPGPN 20180316198) in view of Sastry et al (USPGPN 20190089023).
Dependent Claim 2, Niizuma is silent to interrupting the charging process is carried out if a voltage present between two electrical poles of the energy storage element reaches or exceeds a first voltage threshold value.
Sastry teaches interrupting the charging process is carried out if a voltage present between two electrical poles of the energy storage element reaches or exceeds a first voltage threshold value (¶’s [55, 93] describes changing in both a parallel configuration and a series configuration and the switching between them is performed in response to the battery pack/module voltage rising above a setpoint value [see Figs. 14a-15e for examples], where one having ordinary skill in the art understands that it takes less voltage to charge two batteries in parallel [yet more current], so changing from series to parallel charging at a certain point would allow for lower voltage rated chargers to charge devices, thus improving the flexibility of the 
It would have been obvious to a person having ordinary skill in the art to modify Niizuma with Sastry to provide improved flexibility.
Dependent Claim 4, Niizuma teaches the charging process is carried out with electric current, wherein a current intensity of the current is reduced if a difference between the first voltage threshold value and the voltage present between two electrical poles of the energy storage element is less than a difference between the first voltage threshold value and a second voltage threshold value (see 112(b) rejection above, where as seen in Fig. 5, when the voltage of the module 41 reaches the Vs plateau on the right of Fig. 5a [and thus the series voltage of battery 4 reaches 2 times the Vs plateau], at Cc, the constant current charging Is is discontinued and it begins to reduce until Cth1 is reached; even if the voltage is not disclosed to be directly measured, Fig. 5a demonstrates this equivalence at this point see ¶’s [52-55], and thus it applies).
Dependent Claim 5, Niizuma teaches the current intensity is increased after resuming the charging process (see Fig. 5a, which demonstrates that the current intensity is increased at Cth1 from Is to Ir [or Ic] at this point, see ¶’s [31, 49-52, 57, 60, 61])
Dependent Claim 6, Niizuma teaches the current intensity is reduced to a value that is adapted to an electrical consumer (wiring shown inside of 10 is an electrical consumer, where the reduction of Fig. 5a is adapted to flow across, and be consumed by, this wiring).
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Niizuma (WO 2017077838 A1, using the English Translated sections from USPGPN 20180316198) in view of Kawahara et al (USPGPN 20110313613)
Claim 3, Niizuma is silent to the energy storage element is charged with electrical energy from an energy source, wherein, before interrupting the charging process, an electrical consumer is switched on, which is supplied with electrical energy by the energy source during the interruption of the charging process (with respect to Claim 3), the electrical consumer is stitched off after resuming the charging process (wrt Claim 8)..
Kawahara teaches the energy storage element is charged with electrical energy from an energy source, wherein, before interrupting the charging process, an electrical consumer is switched on, which is supplied with electrical energy by the energy source during the interruption of the charging process (Figs. 2 & 3 demonstrate that consumer R1-R4 are turned on at time 5B of Fig. 5 when charging is stopped, see ¶[136]) the electrical consumer is stitched off after resuming the charging process (see ¶[136]). Kawahara teaches that this balancing process serves to optimally charged and discharge the energy storage unit without departing from a range between an upper limit and a lower limit (i.e. optimal cycle over the full range ¶[08])
It would have been obvious to a person having ordinary skill in the art to modify Niizuma with Kawahara to provide optimal charging and discharging over the full range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859